Exhibit 10.2

 

PRIORITY TECHNOLOGY HOLDINGS, INC.
2018 EQUITY INCENTIVE PLAN

 

1.Purpose; Establishment.

 

The Priority Technology Holdings, Inc. 2018 Equity Incentive Plan (the “Plan”)
is intended to promote the interests of the Company and its stockholders by
providing employees, directors and consultants of the Company and its affiliates
with appropriate incentives and rewards to encourage them to enter into and
continue in the employ or service of the Company and its affiliates and to
acquire a proprietary interest in the long-term success of the Company.

 

2.Definitions.

 

As used in the Plan, the following definitions apply to the terms indicated
below:

 

“Affiliate” shall mean any entity controlled by, controlling or under common
control with the Company.

 

“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus or Other Award granted pursuant to the terms
of the Plan.

 

“Award Agreement” shall mean the agreement, instrument or documentation
evidencing an Award.

 

“Base Price” shall have the meaning provided in Section 8(a) of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean, unless otherwise specified in the Participant’s Award
Agreement: (a) in the case where there is no employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or any of its Affiliates and the Participant at the time of the
grant of the Award (or where there is such an agreement but it does not define
“cause” (or words of like import)), (i) the Participant’s failure (other than as
a result of incapacity due to mental or physical impairment) to perform his or
her material duties for the Company or the Affiliate by which the Participant is
employed or retained to the reasonable satisfaction of the Administrator, (ii)
conduct by the Participant in connection with the Participant’s duties that is
fraudulent or constitutes willful misconduct or gross negligence or is otherwise
materially injurious to the Company or any of its Affiliates, (iii) a material
breach by the Participant of the Participant’s fiduciary duty or duty of loyalty
to the Company or any of its Affiliates which demonstrably results in financial
harm to the Company or Affiliate, (iv) the Participant’s misappropriation of
funds or other property of the Company or any of its Affiliates or other acts of
dishonesty resulting or intending to result in personal gain or enrichment at
the expense of the Company or any Affiliate, (v) the plea of guilty by the
Participant to or conviction of the Participant for the commission of a felony
or a misdemeanor (excluding petty offenses) involving fraud, dishonesty or moral
turpitude, (vi) the Participant’s breach of his or her restrictive covenant
obligations, or (vii) the conduct by the Participant which is a material
violation of an applicable policy of the Company or any of its Affiliates; or
(ii) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Company
or any of its Affiliates and the Participant at the time of the grant of the
Award that defines “cause” (or words of like import), “cause” as defined under
such agreement. Notwithstanding the foregoing, with respect to a Director,
“Cause” shall mean, unless otherwise specified in the Director’s Award
Agreement, an act or failure to act that constitutes cause for removal of a
director under applicable Delaware law.

 

“Change in Control” shall mean:

 

(a)       Any Person becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then-outstanding shares of Company Stock (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided that, for
purposes of this clause (a), the following acquisitions shall not constitute a
Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its Affiliates,
or (D) any acquisition pursuant to a transaction that complies with clause
(c)(i), (c)(ii) and (c)(iii);

 



 

 

  

(b)       During any 12-month period beginning on or after the Effective Date,
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided that, any individual becoming a Director whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the Directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(c)       Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of as-sets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

(d)       Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder. Reference to any specific
section of the Code shall be deemed to include such regulations and guidance, as
well as any successor provision of the Code.

 

“Committee” shall mean a committee of the Board, which shall consist of two or
more persons, each of whom shall qualify as a “non-employee director” within the
meaning of Rule 16b-3 of the Exchange Act and is “independent director” within
the rules of the NASDAQ Stock Market; provided that, if the appointed Committee
does not meet such requirements, such noncompliance shall not affect the
validity of the Awards granted by, the interpretations of, or other actions by,
the Committee.

 

“Company” shall mean Priority Technology Holdings, Inc., a Delaware corporation.

 

“Company Stock” shall mean the common stock of the Company, par value $0.01 per
share.

 

“Consultant” shall mean any consultant or adviser to the Company or any of its
Affiliates who is a natural person.

 



2 

 



 

“Director” shall mean a member of the Board.

 

“Effective Date” shall have the meaning provided in Section 22 of the Plan.

 

“Eligible Individual” means a Director, Employee or Consultant, and any
prospective Employee or Consultant who has accepted an offer of employment or
consultancy from the Company or any of its Affiliates.

 

“Employee” shall mean any officer or other employee of the Company or any of its
Affiliates.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time. Reference to any specific section of the Exchange Act shall be
deemed to include such regulations and guidance issued thereunder, as well as
any successor provision of the Exchange Act.

 

“Exercise Price” shall have the meaning provided in Section 7(b) of the Plan.

 

“Fair Market Value” shall mean, with respect to a share of Company Stock, on a
particular date (a) the closing price of Company Stock as reported by the NASDAQ
Stock Market (or other national securities exchange or national market system as
may at the applicable time be the principal market for the Common Stock), or if
there is no trading of Company Stock on such date, such price on the next
preceding date on which there was trading in of Company Stock or (b) if the
shares of Company Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Company Stock in
such over-the-counter market for the last preceding date on which there was a
sale of such Stock in such market, or (c) if the shares of Company Stock are not
then listed on a national securities exchange or national market system, or are
not then traded in an over-the-counter market, such value as the Committee, in
its discretion, shall determine in good faith using a reasonable method in
accordance with Section 409A or Section 422 of the Code, as applicable.

 

“Incentive Stock Option” shall mean an Option that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code, and which is
designated in the applicable Award Agreement as an Incentive Stock Option.

 

“Nonqualified Stock Option” shall mean an Option other than an Incentive Stock
Option.

 

“Option” shall mean an Award granted pursuant to Section 7 of an option to
purchase shares of Company Stock.

 

“Other Award” shall mean an Award granted pursuant to Section 12 hereof valued
in whole or in part by reference to, or otherwise based on, Company Stock,
including but not limited to unrestricted stock and dividend equivalents.

 

“Participant” shall mean an Eligible Individual to whom an Award is granted
pursuant to the Plan.

 

“Person” shall mean any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.

 

“Restricted Stock” shall mean an Award granted pursuant to Section 9 of a share
of Company Stock that is subject to restrictions as set forth in Section 9(d).

 

“Restricted Stock Unit” shall mean an Award granted pursuant to Section 10 of a
right to receive the Fair Market Value of a share of Company Stock, paid in
either Company Stock or cash.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time. Reference to any specific section of the Securities Act shall be deemed to
include such regulations and guidance issued thereunder, as well as any
successor provision of the Securities Act.

 



3 

 



 

“Stock Appreciation Right” shall mean an Award granted pursuant to Section 8 of
a right to receive, upon exercise of the right, the applicable amounts as
described in Section 8(c).

 

“Stock Bonus” shall mean an Award granted pursuant to Section 11 of a bonus
payable in shares of Company Stock.

 

“Termination of Service” shall mean, except as otherwise provided in an Award
Agreement: (a) with respect to an Employee, a termination of employment from the
Company and its Affiliates; (b) with respect to a Consultant, that the
Consultant is no longer acting as a Consultant to the Company or any of its
Affiliates; and (c) with respect to a Director, that the Director is no longer
serving as a Director. Unless otherwise determined by the Committee: (i) if a
Participant’s employment, consultancy or directorship with the Company and its
Affiliates terminates but such Participant continues to provide services to the
Company and its Affiliates in a different capacity as an Eligible Individual,
such change in status shall not be deemed a Termination of Service, and (ii) a
Participant employed by, or performing services for, an entity that is an
Affiliate of the Company shall be deemed to incur a Termination of Service if
such entity ceases to be an Affiliate of the Company for any reason (including,
without limitation, as a result of a public offering, or a spinoff or sale by
the Company) unless the Participant immediately thereafter becomes an Employee,
Director or Consultant of the Company or an Affiliate of the Company. A
Participant’s approved absence or leave, or transfer among the Company and its
Affiliates, shall not be considered a Termination of Service. With respect to
any Award that constitutes a “nonqualified deferred compensation plan” within
the meaning of Section 409A of the Code, a “Termination of Service” for purposes
of payment or delivery of an Award shall mean a “separation from service” as
defined under Section 409A of the Code.

 

3.Stock Subject to the Plan.

 

(a)       Shares Available for Awards; Individual Limitations. The maximum
number of shares of Company Stock reserved for issuance under the Plan shall be
10% of our Common Stock outstanding immediately following consummation of the
Business Combination shares (subject to adjustment as provided by Section 3(b));
provided that no more than 66,860 shares of Company Stock may be granted as
Incentive Stock Options. Any shares of Company Stock granted in connection with
Options and Stock Appreciation Rights shall be counted against this limit as one
share of Company Stock for every one Option or Stock Appreciation Right awarded.
Such shares of Company Stock may be authorized but unissued shares of Company
Stock or authorized and issued shares of Company Stock held in the Company’s
treasury.

 

(b)       Adjustment for Change in Capitalization.

 

(i)        In the event of a merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, or similar event affecting the
Company or any of its subsidiaries (each, a “Corporate Event”) or a stock
dividend, stock split, reverse stock split, separation, spinoff, reorganization,
extraordinary dividend of cash or other property, share combination, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), the Committee or the Board shall make such equitable
and appropriate substitutions or adjustments to (A) the aggregate number and
kind of shares of Company Stock or other securities reserved for issuance and
delivery under the Plan, (B) the various maximum limitations set forth in
Section 3(a) upon certain types of Awards and upon the grants to individuals of
certain types of Awards, (C) the number and kind of shares of Company Stock or
other securities subject to outstanding Awards and (D) the Exercise Price or
Base Price of outstanding Awards.

 

(ii)       In the case of Corporate Events, such adjustments may include,
without limitation, (A) the cancellation of outstanding Awards in exchange for
payments of cash, securities or other property or a combination thereof having
an aggregate value equal to the value of such Awards, as determined by the
Committee or the Board, in its discretion (it being understood that in the case
of a Corporate Event with respect to which stockholders receive consideration
other than publicly-traded equity securities of the ultimate surviving entity,
any such determination by the Committee that the value of an Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each share of Company Stock
pursuant to such Corporate Event over the Exercise Price of such Option or the
Base Price of such Stock Appreciation Right shall conclusively be deemed valid),
(B) the substitution of securities or other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the shares of Company Stock subject to outstanding
Awards and (C) in connection with a sale of a subsidiary, Affiliate, or
division, arranging for the assumption of Awards, or replacement of Awards with
new awards based on securities or other property (including, without limitation,
other securities of the Company and securities of entities other than the
Company), by the affected subsidiary, Affiliate, or division or by the entity
that controls such subsidiary, Affiliate, or division following such Corporate
Event (as well as any corresponding adjustments to Awards that remain based upon
Company Stock).

 



4 

 



 

(iii)      The Committee may, in its discretion, adjust any performance-based
vesting conditions applicable to any Awards to reflect any unusual or
non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations and the cumulative effects of accounting
or tax changes, each as defined by generally accepted accounting principles or
as identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis or other Company filings with
the Securities and Exchange Commission. If the Committee determines that a
change in the business, operations, corporate structure or capital structure of
the Company or the applicable subsidiary, division or other operational unit of,
or the manner in which any of the foregoing conducts its business, or other
events or circumstances render any performance-based vesting conditions to be
unsuitable, the Committee may modify such conditions or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable.

 

(c)       Reuse of Shares. If any shares of Company Stock subject to an Award
are forfeited, cancelled, exchanged or surrendered, or if an Award otherwise
terminates or expires without the issuance or distribution of shares of Company
Stock to the Participant, the shares of Company Stock with respect to such Award
shall, to the extent of any such forfeiture, cancellation, exchange, surrender,
termination or expiration, again be available for Awards under the Plan.
Notwithstanding the foregoing, shares of Company Stock that are exchanged by a
Participant or withheld by the Company as full or partial payment in connection
with any Award under the Plan, as well as any shares of Company Stock exchanged
by a Participant or withheld by the Company or any Affiliate to satisfy the tax
withholding obligations related to any Award under the Plan, shall be available
for subsequent Awards under the Plan, and notwithstanding that a Stock
Appreciation Right is settled by the delivery of a net number of shares of
Company Stock, the full number of shares of Company Stock underlying such Stock
Appreciation Right shall not be available for subsequent Awards under the Plan.
To the extent an Award is paid or settled in cash, the number of shares of
Company Stock with respect to which such payment or settlement is made shall
again be available for grants of Awards pursuant to the Plan. Shares of Company
Stock underlying Awards that can only be settled in cash shall not be counted
against the aggregate number of shares of Company Stock available for Awards
under the Plan.

 

4.Administration of the Plan.

 

(a)       The Plan shall be administered by the Committee. The Committee shall
have the following authority, to exercise in its discretion, subject to and not
inconsistent with the express provisions of the Plan: to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation: the authority to grant Awards; to select the
Eligible Individuals to whom Awards may from time to time be granted and the
time or times at which Awards shall be granted; to determine the type and number
of Awards to be granted, the number of shares of Company Stock or cash or other
property to which an Award may relate and the terms, conditions, restrictions
and performance criteria relating to any Award; to determine whether, to what
extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to determine whether an Award may be
settled in cash and/or shares of the Company; to waive any of the terms,
conditions, restrictions and performance criteria of any Award, including to
accelerate the vesting or lapse of restrictions of any outstanding Award, based
in each case on such considerations as the Committee, in its discretion,
determines; to construe and interpret the Plan and any Award; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of Award Agreements; and to make all other determinations
that it deems necessary or advisable for the administration of the Plan. The
Committee may, in its discretion, without amendment to the Plan, (i) accelerate
the date on which any Option or Stock Appreciation Right becomes exercisable,
(ii) waive or amend the operation of Plan provisions respecting exercise after
Termination of Service; provided that the term of an Option or Stock
Appreciation Right may not be extended beyond ten years from the date of grant
or the original term of the Option or Stock Appreciation Right, if less.
Notwithstanding anything in the Plan to the contrary, the powers and authority
of the Committee shall be exercised by the Board in the case of Awards made to
non-employee Directors.

 



5 

 

 

(b)       The Committee’s interpretation of the Plan, any Awards granted
pursuant to the Plan or any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan shall be final, binding, and
conclusive on all persons, including the Company, its stockholders, Eligible
Individuals and Participants, and their estates and beneficiaries.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, any discretionary authority provided or invested in the Committee or
the Company (or to Persons who are delegated such authority pursuant to Section
4(c)) is intended to be, and shall be deemed to be, exercised in the sole and
absolute discretion of the Committee or the Company (or to Persons who are
delegated such authority pursuant to Section 4(c)), respectively.

 

(c)       To the extent permitted by applicable law or the rules of any
securities exchange or automated quotation system on which the shares of Company
Stock are listed, quoted or traded, the Board or Committee may from time to time
delegate to a committee of one or more members of the Board, or to the Chief
Executive Officer of the Company, the authority to grant or amend Awards or to
take other administrative actions pursuant to this Section 4; provided that, in
no event shall such individuals be delegated the authority to grant Awards to,
or amend Awards held by, (i) individuals who are subject to Section 16 of the
Exchange Act, or (ii) officers of the Company (or Directors) to whom authority
to grant or amend Awards has been delegated hereunder; provided further, that
any delegation of administrative authority shall only be permitted to the extent
it is permissible under applicable securities laws or the rules of any
securities exchange or automated quotation system on which the shares of Company
Stock are listed, quoted or traded. Any delegation hereunder shall be subject to
the restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board or Committee, as the case may be, may at any time
rescind the authority so delegated or appoint a new delegatee.

 

5.Eligibility.

 

Eligible Individuals that the Committee (or, in the case of non-employee
Directors, the Board) shall select, from time to time, shall be eligible to
receive Awards pursuant to the Plan.

 

6.Awards Under the Plan; Award Agreement.

 

The Committee may grant Awards in such amounts and with such terms and
conditions as the Committee shall determine, subject to the provisions of the
Plan. Each Award granted under the Plan (except an unconditional Stock Bonus)
shall be evidenced by an Award Agreement which shall contain such provisions as
the Committee may in its discretion deem necessary or desirable and which are
not in conflict with the terms of the Plan. By accepting an Award, a Participant
shall be deemed to agree that the Award shall be subject to all of the terms and
provisions of the Plan and the applicable Award Agreement.

 

7.Options.

 

(a)       Identification of Options. Unless an Option is identified in the
applicable Award Agreement as an Incentive Stock Option, the Option shall be a
Nonqualified Stock Option. All Options shall be non-transferable, except by will
or the laws of descent and distribution or except as otherwise determined by the
Committee for estate planning purposes with respect to a Nonqualified Stock
Option.

 

(b)       Exercise Price. Each Award Agreement evidencing an Option shall set
forth the amount per share (the “Exercise Price”) to be paid by the Participant
to the Company to exercise such Option. The Exercise Price shall be equal to or
greater than the Fair Market Value of a share of Company Stock on the date of
the grant of the Option. Except in connection with an adjustment described in
Section 3(b), in no event shall the Exercise Price of an Option be reduced
following the grant of the Option, nor shall the Option be cancelled in exchange
for a replacement Option with a lower Exercise Price or in exchange for another
type of Award or cash payment, in each case without stockholder approval. In
addition, the Committee shall not have the authority to grant an Option which
provides that the Participant will be granted a new Option (commonly referred to
as a “reload option”) for a number of shares of Company Stock equal to the
number of shares of Company Stock surrendered by the Participant upon exercise
of all or a part of the original Option.

 



6 

 



 

(c)        Term and Exercise of Options.

 

(i)Each Option shall become exercisable at the time or times specified by the
Committee and set forth in the applicable Award Agreement. At the time of grant
of an Option, the Committee may impose such restrictions or conditions to the
exercisability of the Option as it, in its discretion, deems appropriate.
Subject to Section 7(d) hereof, the Committee shall determine and set forth in
the applicable Award Agreement the expiration date of each Option, which shall
be no later than the 10-year anniversary of the date of grant of the Option (or
5-year anniversary in the case of a an Incentive Stock Option granted to an
individual who owns (or is deemed to own under the Code) Company Stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company), provided that, if the term of a Nonqualified Stock Option
would expire at a time when trading in the shares of Company Stock is prohibited
by the Company’s insider trading policy, the term of the Option shall be
extended automatically until the 30th day following the expiration of such
prohibition (as long as such extension shall not violate Section 409A of the
Code).

 

(ii)An Option shall be exercised by delivering the form of notice of exercise
provided by the Company. Payment of the Exercise Price for shares of Company
Stock purchased upon the exercise of an Option shall be made on the effective
date of such exercise by one or a combination of the following means: (A) in
cash or by personal check, certified check, bank cashier’s check or wire
transfer; (B) in shares of Company Stock owned by the Participant and valued at
their Fair Market Value on the effective date of such exercise; (C) by
withholding shares of Company Stock otherwise deliverable upon exercise of an
Option; or (D) by any such other methods (including broker-assisted cashless
exercise) as the Committee may from time to time authorize; provided that, in
the case of a Participant who is subject to Section 16 of the Exchange Act, the
method of making such payment shall be in compliance with applicable law. Except
as authorized by the Committee, any payment in shares of Company Stock shall be
effected by the delivery of such shares of Company Stock to the Secretary of the
Company, duly endorsed in blank or accompanied by stock powers duly executed in
blank, together with any other documents and evidences as the Secretary of the
Company shall require. If the Committee decides that payment will be made in
shares of Company Stock, and the amount payable results in a fractional share of
Company Stock, payment for the fractional share of Company Stock will be made in
cash.

 

(iii)Certificates for shares of Company Stock purchased upon the exercise of an
Option shall be issued in the name of or for the account of the Participant or
other person entitled to receive such shares of Company Stock, and delivered to
the Participant or such other person as soon as practicable following the
effective date on which the Option is exercised or the Participant’s ownership
of the Company Stock shall be registered by the Company in book entry form.

 

(d)       Provisions Relating to Incentive Stock Options. Incentive Stock
Options may only be granted to Employees of the Company and any “subsidiary
corporation” (within the meaning of Section 424(f) of the Code) of the Company.
To the extent that the aggregate Fair Market Value of shares of Company Stock
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year under the Plan and any other stock
option plan of the Company and any “subsidiary corporation” (within the meaning
of Section 424(f) of the Code) shall exceed $100,000, such Options shall be
treated as Nonqualified Stock Options. For purposes of this Section 7(d), Fair
Market Value shall be determined as of the date on which the Incentive Stock
Option is granted. Each Award Agreement with respect to an Incentive Stock
Option shall require the Participant to notify the Company of any disposition of
shares of Company Stock issued pursuant to the exercise of such Incentive Stock
Option under the circumstances described in Section 421(b) of the Code (relating
to certain disqualifying dispositions), within 10 days of such disposition. No
Incentive Stock Option may be granted to an individual if, at the time of the
proposed grant, such individual owns (or is deemed to own under the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company unless (A) the Exercise Price of such Incentive Stock
Option is at least 110% of the Fair Market Value of a share of Company Stock at
the time such Incentive Stock Option is granted and (B) such Incentive Stock
Option is not exercisable after the expiration of 5 years from the date such
Incentive Stock Option is granted.

 



7 

 



 

(e)       Effect of Termination of Service. Unless otherwise determined by the
Committee at the time of grant and set forth in the applicable Award Agreement,
in the event of a Participant’s Termination of Service for any reason other than
(i) Cause or (ii) death, each Option granted to such Participant, to the extent
that it is exercisable at the time of such Termination of Service, shall remain
exercisable for the 90-day period following such Termination of Service, but in
no event following the expiration of its term. Except as may be otherwise
determined by the Committee, each Option that remains unexercisable as of the
date of such a Termination of Service shall be terminated at the time of such
Termination of Service. Unless otherwise determined by the Committee at the time
of grant as set forth in the applicable Award Agreement, in the event of a
Participant’s Termination of Service on account of the death of the Participant,
each Option granted to such Participant that is outstanding as of the date of
death shall become fully exercisable and shall remain exercisable by the
Participant’s legal representatives, heirs or legatees for the 1-year period
following such Termination of Service, but in no event following the expiration
of its term. In the event of a Participant’s Termination of Service for Cause,
each outstanding Option granted to such Participant shall terminate immediately
upon such Termination of Service.

 

8.Stock Appreciation Rights.

 

(a)       At the time of grant of a Stock Appreciation Right, the Committee may
impose such restrictions or conditions to the exercisability of the Stock
Appreciation Right as it, in its discretion, deems appropriate. The term of a
Stock Appreciation Right shall not exceed ten years from the date of grant. In
addition, the base price per share (the “Base Price”) of a Stock Appreciation
Right shall be equal to or greater than the Fair Market Value of a share of
Company Stock on the date of grant.

 

(b)       All Stock Appreciation Rights shall be non-transferable, except by
will or the laws of descent and distribution or except as otherwise determined
by the Committee for estate planning purposes.

 

(c)       Upon the exercise of a Stock Appreciation Right, the holder will be
entitled to receive payment of an amount determined by multiplying:

 

(i)the excess of the Fair Market Value of a share of Company Stock on the date
of exercise of such Stock Appreciation Right over the Base Price of the Stock
Appreciation Right, by

 

(ii)the number of shares of Company Stock as to which such Stock Appreciation
Right is exercised.

 

(d)       Notwithstanding subsection (c) above, the Committee may impose a
limitation on the amount payable upon the exercise of a Stock Appreciation
Right. Any such limitation shall be determined as of the date of grant and
indicated in the applicable Award Agreement.

 

(e)       Payment of the amount determined under subsection (c) above may be
made solely in whole shares of Company Stock valued at their Fair Market Value
on the date of exercise of the Stock Appreciation Right or alternatively, in the
discretion of the Committee, solely in cash or a combination of cash and shares
of Company Stock. Except as authorized by the Committee, any payment in shares
of Company Stock shall be effected by the delivery of such shares of Company
Stock to the Secretary of the Company, duly endorsed in blank or accompanied by
stock powers duly executed in blank, together with any other documents and
evidences as the Secretary of the Company shall require. If the Committee
decides that payment will be made in shares of Company Stock, and the amount
payable results in a fractional share of Company Stock, payment for the
fractional share of Company Stock will be made in cash.

 



8 

 



 

(f)        Other than with respect to an adjustment described in Section 3(b),
in no event shall the Base Price with respect to a Stock Appreciation Right be
reduced following the grant of a Stock Appreciation Right, nor shall a Stock
Appreciation Right be cancelled in exchange for a replacement Stock Appreciation
Right with a lower Base Price or in exchange for another type of Award or cash
payment without stockholder approval.

 

(g)       Unless otherwise determined by the Committee at the time of grant and
set forth in the applicable Award Agreement, in the event of a Participant’s
Termination of Service for any reason other than (i) Cause or (ii) death, each
Stock Appreciation Right granted to such Participant, to the extent that it is
exercisable at the time of such Termination of Service, shall remain exercisable
for the 90-day period following such Termination of Service, but in no event
following the expiration of its term. Except as may be otherwise determined by
the Committee, any Stock Appreciation Right that is not exercisable as of the
date of such a Termination of Service shall be terminated at the time of such
Termination of Service. Unless otherwise determined by the Committee at the time
of grant as set forth in the applicable Award Agreement, in the event of a
Participant’s Termination of Service on account of the death of the Participant,
each Stock Appreciation Right granted to such Participant that is outstanding as
of the date of death shall become fully exercisable and shall remain exercisable
by the Participant’s legal representatives, heirs or legatees for the one-year
period following such Termination of Service, but in no event following the
expiration of its term. In the event of a Participant’s Termination of Service
for Cause, each outstanding Stock Appreciation Right granted to such Participant
shall terminate immediately upon such Termination of Service.

 

9.Restricted Stock.

 

(a)       Price. At the time of the grant of an Award of shares of Restricted
Stock, the Committee shall determine the price, if any, to be paid by the
Participant for each share of Restricted Stock subject to the Award.

 

(b)       Vesting Date. At the time of the grant of an Award of Restricted
Stock, the Committee shall establish a vesting date or vesting dates with
respect to such Award. The Committee may divide the shares of Restricted Stock
constituting the Award into classes and assign a different vesting date for each
class. If all conditions to the vesting of a share of Restricted Stock are
satisfied, subject to Section 9(h), upon the occurrence of the vesting date such
share of Restricted Stock shall vest and the restrictions of Section 9(d) with
respect thereto shall lapse.

 

(c)       Conditions to Vesting. At the time of the grant of an Award of
Restricted Stock, the Committee in its discretion, may impose such restrictions
or conditions to the vesting of such Award as it, deems appropriate. The
Committee may also provide that the vesting or forfeiture of shares of
Restricted Stock may be based upon the achievement of, or failure to achieve,
certain levels of performance and may provide for partial vesting of Restricted
Stock in the event that the maximum level of performance is not met if the
minimum level of performance has been equaled or exceeded. Notwithstanding
anything in this Section 9(c) to the contrary, unless otherwise provided by the
Committee pursuant to Section 9(h) or Section 13, Restricted Stock that vests
based on achievement of performance goals or levels of performance may not
become fully vested prior to the first anniversary of the date upon which such
Restricted Stock is granted.

 

(d)       Restrictions on Transfer Prior to Vesting. Prior to the vesting of a
share of Restricted Stock, such Restricted Stock may not be transferred,
assigned or otherwise disposed of, and no transfer of a Participant’s rights
with respect to such Restricted Stock, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Immediately upon any attempt
to transfer such rights, such shares of Restricted Stock, and all of the rights
related thereto, shall be forfeited by the Participant.

 

(e)       Dividends on Restricted Stock. The Committee, in its discretion, may
require that any dividends paid on shares of Restricted Stock be held in escrow
until all restrictions on such shares of Restricted Stock have lapsed.

 

(f)       Issuance of Certificates. The Committee may provide, upon such terms
and conditions as it determines, that (i) a certificate or certificates
representing the shares of Company Stock underlying a Restricted Stock Award
shall be registered in the Participant’s name and bear an appropriate legend
specifying that such shares of Company Stock are not transferable and are
subject to the provisions of the Plan and the restrictions, terms and conditions
set forth in the applicable Award Agreement, (ii) such certificate or
certificates shall be held in escrow by the Company on behalf of the Participant
until such shares of Restricted Stock become vested or are forfeited or (iii)
the Participant’s ownership of the Restricted Stock shall be registered by the
Company in book entry form.

 



9 

 



 

(g)       Consequences of Vesting. Upon the vesting of a share of Restricted
Stock, the restrictions of Section 9(d) shall lapse with respect to such share
of Restricted Stock. As determined by the Committee, following the date on which
a share of Restricted Stock vests, the Company shall, make a book entry record
of such share of Restricted Stock or cause to be delivered to the Participant to
whom such shares of Restricted Stock were granted, a certificate evidencing such
share of Restricted Stock, which may bear a restrictive legend, if the Committee
determines such a legend to be appropriate.

 

(h)       Effect of Termination of Service. Except as may otherwise be provided
in the applicable Award Agreement, and subject to the Committee’s authority
under Section 4 hereof, upon a Participant’s Termination of Service for any
reason, any and all shares of Restricted Stock to which restrictions on
transferability apply shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company. In the event of a forfeiture of
shares of Restricted Stock pursuant to this section, the Company shall repay to
the Participant (or the Participant’s estate) any amount paid by the Participant
for such shares of Restricted Stock. In the event that a Participant forfeits
any shares of Restricted Stock and the Company requires that the Participant to
return shares of Restricted Stock, it shall also have the right to require the
return of all dividends paid on such shares of Restricted Stock, whether by
termination of any escrow arrangement under which such dividends are held or
otherwise.

 

10.Restricted Stock Units.

 

(a)       Vesting Date. At the time of the grant of an Award of Restricted Stock
Units, the Committee shall establish a vesting date or vesting dates with
respect to such Award. The Committee may divide such Restricted Stock Units into
classes and assign a different vesting date for each class. If all conditions to
the vesting of a Restricted Stock Unit are satisfied, subject to Section 10(d),
upon the occurrence of the vesting date such Restricted Stock Unit shall vest.

 

(b)       Benefit Upon Vesting. Unless otherwise provided in an Award Agreement,
upon the vesting of a Restricted Stock Unit, the Participant shall be paid,
within 30 days of the date on which such Restricted Stock Unit vests, an amount,
in cash and/or shares of Company Stock, as determined by the Committee. The
amount per Restricted Stock Unit shall be equal to the sum of (i) the Fair
Market Value of a share of Company Stock on the date on which such Restricted
Stock Units vest and (ii) the aggregate amount of cash dividends paid with
respect to a share of Company Stock during the period commencing on the date on
which the Restricted Stock Units were granted and terminating on the date on
which such Restricted Stock Units vest.

 

(c)       Conditions to Vesting. At the time of the grant of Restricted Stock
Units, the Committee in its discretion, may impose such restrictions or vesting
conditions to the vesting of such Restricted Stock Units as it deems
appropriate.

 

(d)       Effect of Termination of Service. Except as may otherwise be provided
in the applicable Award Agreement or determined by the Committee in its
discretion, Restricted Stock Units that have not vested, together with any
dividend equivalents deemed to have been credited with respect to such unvested
Restricted Stock Units, shall be forfeited upon the Participant’s Termination of
Service for any reason.

 

11.Stock Bonuses.

 

In the event that the Committee grants an Award of a Stock Bonus to a
Participant, a certificate for the shares of Company Stock constituting such
Stock Bonus shall be issued in the name of the Participant to whom such grant
was made and delivered to such Participant as soon as practicable after the date
on which such Stock Bonus is payable, or, as determined by the Committee, the
Company shall make a book entry record of such share of Company Stock.

 



10 

 



 

12.Other Stock-Based Awards.

 

Other Stock-Based Awards may be granted either alone or in addition to Other
Stock-Based Awards (other than in connection with Options or Stock Appreciation
Rights) under the Plan. Any dividend or dividend equivalent awarded under the
Plan shall be subject to the same restrictions, conditions and risks of
forfeiture as the underlying Award. Cash incentive awards may be denominated in
units that have a dollar value established by the Committee as of the date of
grant. Subject to the provisions of the Plan, the Committee shall have the
discretion to determine the persons to whom, and the time or times at which,
such Other Stock-Based Awards discretion shall be granted, the number of shares
of Company Stock to be granted pursuant to such Other Stock-Based Awards, and
the manner in which such Other Stock-Based Awards shall be settled (for example,
in shares of Company Stock or cash), or the conditions to the vesting and/or
payment or settlement of such Other Stock-Based Awards (which may include, but
not be limited to, achievement of performance goals) and all other terms and
conditions of such Other Stock-Based Awards.

 

13.Change in Control Provisions.

 

(a)       Unless otherwise determined by the Committee and provided in the
applicable Award Agreement, and subject to Section 3(b), in the event of a
Change in Control, the Committee, in its discretion, may take such actions with
respect to outstanding Awards as determines to be appropriate, including without
limitation:

 

(i)provide that any outstanding Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Award shall become fully vested and exercisable and the
restrictions, payment conditions, and forfeiture conditions applicable to any
such Award granted shall lapse, and

 

(ii)provide that each Award shall, immediately upon the occurrence of a Change
in Control, be cancelled in exchange for a payment in cash or securities in an
amount equal to (A) the excess of the consideration paid per share of Company
Stock in the Change in Control over the exercise or purchase price (if any) per
share of Company Stock subject to the Award multiplied by (B) the number of
shares of Company Stock granted under the Award. If the amount determined
pursuant to the immediately preceding sentence is zero, such Award may be
cancelled pursuant to this Section 13(a) without payment of any consideration to
the affected Participant. The Committee shall not be required to treat all
Awards similarly for purposes of this Section 13(a).

 

(b)       Notwithstanding the foregoing, for each Award that constitutes
nonqualified deferred compensation under Section 409A of the Code, if required
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, a Change in Control shall be deemed to have occurred for purposes of
vesting or the lapse of restrictions, but not purposes of the payment or
settlement of such Award under the Plan unless such Change in Control
constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code.

 

(c)       The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company.

 

14.Rights as a Stockholder.

 

No person shall have any rights as a stockholder with respect to any shares of
Company Stock covered by or relating to any Award until the date of record
issuance of such shares of Company Stock in the books of the Company or the
issuance of a stock certificate with respect to such shares of Company Stock.
Except for adjustments provided in Section 3(b), no adjustment to any Award
shall be made for dividends or other rights for which the record date occurs
prior to the date such book entry is made or stock certificate is issued.

 



11 

 



 

15.No Employment Rights; No Right to Award.

 

Nothing contained in the Plan or any Award Agreement shall confer upon any
Participant any right with respect to the continuation of employment by or
provision of services to the Company and its Affiliates or interfere in any way
with the right of the Company or any of its Affiliates, subject to the terms of
any separate agreement to the contrary, at any time to terminate such employment
or service or to increase or decrease the compensation of the Participant. No
person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time nor preclude the Committee from making subsequent grants to
such Participant or any other person.

 

16.Securities Matters and Regulations.

 

(a)       Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Company Stock with respect to any Award granted under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Committee. The Committee may require, as a condition of the
issuance and delivery of certificates evidencing shares of Company Stock
pursuant to the terms hereof, that the recipient of such shares of Company Stock
make such agreements and representations, and that such certificates bear such
legends, as the Committee, in its discretion, deems necessary or advisable.

 

(b)       Each Award is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Company Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Company Stock, no such Award shall be granted or payment made or Company Stock
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Committee.

 

(c)       In the event that the disposition of Company Stock acquired pursuant
to the Plan is not covered by a then-current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Company
Stock shall be restricted against transfer to the extent required by the
Securities Act, and the Committee may require a Participant receiving Company
Stock pursuant to the Plan, as a condition precedent to receipt of such Company
Stock, to represent to the Company in writing that the Company Stock acquired by
such Participant is acquired for investment only and not with a view to
distribution.

 

(d)       The intent of the Plan is to qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent any provision of the Plan or
any Award Agreement does not comply with the requirements of Rule 16b-3, it
shall be deemed inoperative to the extent permitted by law and deemed advisable
by the Committee and shall not affect the validity of the Plan. In the event
that Rule 16b-3 is revised or replaced, the Committee, acting on behalf of the
Board, may exercise discretion to modify the Plan in any respect necessary to
satisfy the requirements of the revised exemption or its replacement.

 

17.Withholding Taxes.

 

Whenever cash is to be paid pursuant to an Award, the Company or any of its
Affiliates shall have the right to deduct therefrom an amount sufficient to
satisfy any federal, state and local withholding tax requirements related
thereto. Whenever shares of Company Stock are to be delivered pursuant to an
Award, the Company shall have the right to require the Participant to remit to
the Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Committee, a Participant may satisfy the foregoing requirement by electing to
have the Company withhold from delivery shares of Company Stock having a value
equal to the amount of tax required to be withheld. Such shares of Company Stock
shall be valued at their Fair Market Value on the date of which the amount of
tax to be withheld is determined. Amounts with respect to fractional shares of
Company Stock shall be settled in cash. Such a withholding election may be made
with respect to all or any portion of the shares of Company Stock to be
delivered pursuant to an Award.

 



12 

 



 

18.Notification of Election Under Section 83(b) of the Code.

 

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service.

 

19.Amendment or Termination of the Plan.

 

The Board may, at any time, suspend or terminate the Plan or revise or amend it
in any respect whatsoever; provided, however, that stockholder approval shall be
required for any such amendment if and to the extent such approval is required
in order to comply with applicable law or stock exchange listing requirement.
Nothing herein shall restrict the Committee’s ability to exercise its
discretionary authority pursuant to Sections 3 and 4, which discretion may be
exercised without amendment to the Plan. No amendment, suspension or termination
will materially and adversely affect the rights of any Participant under an
Award or the Plan without the consent of the Participant.

 

20.Transfers Upon Death.

 

Upon the death of a Participant, outstanding Awards granted to such Participant
may be exercised only by the executor or administrator of the Participant’s
estate or by a person who shall have acquired the right to such exercise by will
or by the laws of descent and distribution. No transfer of an Award by will or
the laws of descent and distribution shall be effective to bind the Company
unless the Committee shall have been furnished with (a) written notice thereof
and with a copy of the will and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer and (b) an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.

 

21.Expenses and Receipts.

 

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Award may be used for general corporate
purposes.

 

22.Effective Date and Term of Plan.

 

The Plan was adopted and approved by the Board on July 28, 2018 and approved by
the stockholders of the Company on July 19, 2018 (the “Effective Date”).

 

23.Participant Rights.

 

No Participant shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment for Participants.

 

24.Unfunded Status of Awards.

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award Agreement shall
give any such Participant any rights that are greater than those of a general
creditor of the Company.

 



13 

 



 

25.Foreign Employees and Foreign Law Considerations.

 

The Committee may grant Awards to Eligible Individuals who are foreign
nationals, who are located outside the United States or who are not compensated
from a payroll maintained in the United States, or who are otherwise subject to
(or could cause the Company to be subject to) tax, legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such tax, legal or regulatory
provisions.

 

26.No Fractional Shares.

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. Unless otherwise provided herein, the Committee shall determine
whether cash, Other Stock-Based Awards, or other property shall be issued or
paid in lieu of such fractional shares of Company Stock or whether such
fractional shares of Company Stock or any rights thereto shall be forfeited or
otherwise eliminated.

 

27.Beneficiary.

 

A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.

 

28.Paperless Administration.

 

In the event that the Company establishes, for itself or using the services of a
third-party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

 

29.Effect of Plan upon Other Compensation Plans.

 

The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company or any of its Affiliates. Nothing in the Plan
shall be construed to limit the right of the Company or any of its Affiliates to
establish any other forms of incentives or compensation for Employees, Directors
or Consultants.

 

30.Gender and Number; Captions.

 

Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine; any feminine term used herein also shall
include the masculine; and the plural shall include the singular and the
singular shall include the plural. Captions and headings are given to the
articles, sections and subsections of the Plan solely as a convenience to
facilitate reference. Such headings shall not be deemed in any way material or
relevant to the construction or interpretation of the Plan or any provision
thereof.

 

31.Severability.

 

If any provision of the Plan or any Award Agreement is held to be invalid,
illegal or unenforceable, such provision shall be deemed modified to the extent,
but only to the extent, of such invalidity, illegality or unenforceability and
the other provisions of the Plan or Award Agreement shall not be affected but
shall be applied as if the invalid or unenforceable provision had not been
included in the Plan.

 



14 

 



 

32.Applicable Law.

 

Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware
without reference to its principles of conflicts of law.

 

33.Clawback.

 

The Awards granted under the Plan are subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, as well as any other policy
of the Company that applies to Awards, such as anti-hedging or pledging
policies, as they may be in effect from time to time.

 

34.Section 409A Compliance.

 

The Plan as well as payments and benefits under the Plan are intended to comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted and be
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid taxation and/or
tax penalties under Section 409A of the Code, the Participant shall not be
considered to have terminated employment with the Company for purposes of the
Plan and no payment shall be due to the Participant under the Plan or any Award
until the Participant would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code. Any
payments described in the Plan that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such Awards shall instead be made on the
first business day after the date that is 6 months following such separation
from service (or death, if earlier). Whenever a payment under an Award specifies
a payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the discretion of the Company. If
under an Award an amount is to be paid in two or more installments, for purposes
of Section 409A of the Code, each installment shall be treated as a separate
payment.

 

35.Forfeiture and Compensation Recovery.

 

(a)       The Committee may specify in an Award Agreement that the Participant’s
rights, payments and benefits with respect to an Award will be subject to
reduction, cancellation or forfeiture or recovery by the Company upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of the Award. Such events may include a
Termination of Service for Cause, violation of material Company policies, breach
of noncompetition or other restrictive covenants that apply to the Participant,
a determination that the payment of the Award was based on an incorrect
determination that financial or other criteria were met or other conduct by the
Participant that is detrimental to the business or reputation of the Company or
its Affiliates.

 

(b)       Awards and any payments or compensation associated therewith may be
made subject to forfeiture or recovery by the Company or other action pursuant
to any compensation recovery policy adopted by the Board or the Committee at any
time, including in response to requirements of Section 10D of the Exchange Act
and any implementing rules and regulations thereunder, or as otherwise required
by law. Any Award Agreement may be unilaterally amended by the Committee to
comply with such compensation or recovery policy.

 

* * *

 



15 

 

